Citation Nr: 9917178	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  97-04 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim to service connection for a 
psychiatric disability.  


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1981 to August 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which found no new and material evidence with which to 
reopen the veteran's claim for service connection for a 
psychiatric disability.  He filed a March 1996 notice of 
disagreement, and was sent a November 1996 statement of the 
case.  He then filed a January 1997 VA Form 9 substantive 
appeal, perfecting his appeal.  

This claim was first considered by the Board in July 1997, at 
which time the application to reopen was denied.  The veteran 
subsequently appealed his claim to the U. S. Court of Appeals 
for Veterans Claims (formerly known as the U. S. Court of 
Veterans Appeals), which vacated the Board's decision and 
remanded the claim for additional consideration consistent 
with subsequent case law.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

In developing this claim, the RO applied the legal standard 
stated in Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991), 
which required, in part, that the appellant present evidence 
that would have a reasonable possibility of changing the 
previous outcome.  However, subsequent to the RO's most 
recent action on the claim, the United States Court of 
Appeals for the Federal Circuit invalidated the criteria 
stated in Colvin, finding it to be an extra-statutory and 
burdensome hurdle to a veteran's application to reopen a 
previously-denied claim.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The current and sole standard for assessing new 
and material evidence is 38 C.F.R. § 3.156 (1998).  
Procedural fairness requires that the case be adjudicated by 
the RO under the correct standard before the Board further 
reviews the claim.  Bernard v. Brown, 4 Vet. App. 384 (1993). 

Next, the veteran has indicated in a 1994 letter to the RO 
that he was awarded Social Security Disability benefits in 
1986, in part due to a psychiatric disability.  Because the 
records associated with this grant of disability benefits are 
potentially relevant to the claim at hand, these records must 
be obtained by the VA.  The RO should obtain a copy of the 
Social Security Administration decision and the medical 
evidence on which the award was based.  See Baker v. West, 11 
Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992). 

Also in his 1994 letter to the RO, the veteran reported 
treatment at the Norfolk Psychiatric Center and the Tidewater 
Psychiatric Institute, both in the early 1990's.  These 
medical records are not yet of record.  Additionally, his 
treating psychiatrist, Dr. J.L.R., M.D., has indicated in a 
May 1999 letter that the veteran has been admitted to state 
mental hospitals on at least 25 occasions.  While some 
medical records were obtained by the RO in 1986 from Eastern 
State Hospital and Central State Hospital, the veteran has 
received inpatient treatment at these facilities since that 
time for his psychiatric disabilities, according to the 
doctor's statement.  A remand is required for these records 
to be obtained.  See Graves v. Brown, 8 Vet. App. 522 (1996).  

Thus, in light of the above, this claim is remanded for the 
following additional development:  

1.  The RO should ensure that all 
pertinent records of treatment are 
associated with the claims folder, 
including, but not limited to, the Social 
Security Administration and private 
medical records outlined in the text of 
this remand.  The veteran should be asked 
to provide the names, addresses, and 
dates of treatment for all medical 
hospitals and providers, both private and 
VA, who have treated him for a 
psychiatric disorder, both before and 
after service.  The veteran should then 
be sent the appropriate medical record 
authorization forms for his signature, 
and those records not already obtained 
should be requested by the RO from the 
treating facilities.  Thereafter, any 
evidence obtained should be incorporated 
into the claims folder.  If any specified 
records are unavailable, the RO should so 
state for the record.  

2.  After completion of all requested 
development, the RO should review the 
veteran's application to reopen his 
claim.  In so doing, the RO should apply 
only the definition of new and material 
found in 38 C.F.R. § 3.156, in accordance 
with Hodge.  If the actions taken remain 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case.  They 
should then be afforded a reasonable 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


